 1

 2                                                                     FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON


 3                                                            Jun 30, 2021
                                                                  SEAN F. MCAVOY, CLERK
 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    CHARLES JOSEPH REEVIS, also
      known as                                   NO: 2:21-CV-00047-RMP
 8    Christ,

 9                             Plaintiff,        ORDER DISMISSING ACTION

10          v.                                   § 1915(g)

11    U.S DEPARTMENT OF JUSTICE
      FBI MISCONDUCT DIVISION,
12    SPOKANE COUNTY SUPERIOR
      COURT and STATE OF
13    WASHINGTON DEPARTMENT OF
      SOCIAL AND HEALTH
14    BEHAVIORAL HEALTH
      ADMINISTRATION EASTERN
15    STATE HOSPTILE,

16                             Defendants.

17

18         By Order filed May 12, 2021, the Court granted Plaintiff Charles Joseph

19   Reevis thirty days to voluntarily dismiss this action. ECF No. 7. The Court found

20   that Mr. Reevis’s pro se complaint, filed while he was incarcerated at the Spokane

21   County Corrections Center, did not name Defendants amenable to suit under 42



     ORDER DISMISSING ACTION -- 1
 1   U.S.C. § 1983 and his claims were duplicative of those presented in other actions.

 2   See id. at 4–10. Consequently, Plaintiff’s claims were subject to dismissal under

 3   28 U.S.C. § 1915(e). See Cato v. United States, 70 F.3d 1103, 1105 n. 2 (9th Cir.

 4   1995); Aziz v. Burrows, 976 F.2d 1158, 1158–59 (9th Cir. 1992); Adams v.

 5   California Dept. of Health Services, 487 F.3d 684, 688 (9th Cir. 2007).

 6         Plaintiff is currently housed at Comprehensive Health Care - Yakima

 7   Competency Restoration, and is proceeding in forma pauperis, but without the

 8   obligation to pay the $350.00 filing fee for this action. ECF No. 6. The Court

 9   cautioned Plaintiff regarding the preclusive effect that a dismissal of this action on

10   the grounds enumerated in 28 U.S.C. § 1915(g) could have on his future ability to

11   proceed in forma pauperis while a prisoner. ECF No. 7 at 10–11. Nevertheless,

12   Plaintiff did not avail himself of the opportunity to voluntarily dismiss this action.

13         For the reasons set forth above, and in the Court’s Order Granting Leave to

14   Voluntarily Dismiss, ECF No. 7, IT IS ORDERED that this action is

15   DISMISSED with prejudice as frivolous, malicious, and for failure to state a

16   claim upon which relief may be granted under 28 U.S.C. § 1915(e)(2).

17         Pursuant to 28 U.S.C. § 1915(g) a prisoner who brings three or more civil

18   actions or appeals which are dismissed as frivolous or for failure to state a claim

19   will be precluded from bringing any other civil action or appeal in forma pauperis

20   “unless the prisoner is under imminent danger of serious physical injury.” 28

21   U.S.C. § 1915(g). Plaintiff is advised to read the statutory provisions of 28



     ORDER DISMISSING ACTION -- 2
 1   U.S.C. § 1915. This dismissal of Plaintiff's complaint may count as one of the

 2   three dismissals allowed by 28 U.S.C. § 1915(g) and may adversely affect his

 3   ability to file future claims in forma pauperis.

 4         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 5   Order, enter judgment of dismissal with prejudice, provide copies to Plaintiff at his

 6   last known address, and close the file. The District Court Clerk is further directed

 7   to provide a copy of this Order to the Office of the Attorney General of

 8   Washington, Corrections Division. The Court certifies that any appeal of this

 9   dismissal would not be taken in good faith.

10         DATED June 30, 2021.

11

12                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
13                                              United States District Judge

14

15

16

17

18

19

20

21



     ORDER DISMISSING ACTION -- 3
